     Case 18-15710-leb         Doc 25   Entered 10/26/18 16:07:49     Page 1 of 3

 1   RAYMOND JEREZA (SBN 11823)
     rjereza@aldridgepite.com
 2   EDDIE R. JIMENEZ (SBN 10376)
     ejimenez@aldridgepite.com
 3   ALDRIDGE PITE, LLP
     520 South 4th St., Suite 360
 4   Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
 5   Facsimile: (619) 590-1385
 6   Mailing Address:
     4375 Jutland Drive, Suite 200
 7   P.O. Box 17933
     San Diego, California 92177-0933
 8
     Attorneys for Movant
 9   The Bank of New York Mellon F/K/A The Bank of New York as successor in interest to JP
     Morgan Chase Bank, N.A. as Trustee for Nationstar Home Equity Loan Trust 2006-B
10

11                             UNITED STATES BANKRUPTCY COURT
12                                      DISTRICT OF NEVADA
13   In re                                           Bankruptcy Case No. 18-15710-leb
                                                     Chapter 7
14   ROBERT WAYNE NOKLEY AKA
     NOKLEY GROUP LLC and KAREN                      THE BANK OF NEW YORK MELLON
15   YVONNE NOKLEY,                                  F/K/A THE BANK OF NEW YORK AS
                                                     SUCCESSOR IN INTEREST TO JP
16                                                   MORGAN CHASE BANK, N.A. AS
                                                     TRUSTEE FOR NATIONSTAR HOME
17                  Debtors.                         EQUITY LOAN TRUST 2006-B=S
                                                     NOTICE OF MOTION FOR RELIEF
18                                                   FROM THE AUTOMATIC STAY
19                                                   Hearing:
                                                     Date: November 27, 2018
20                                                   Time: 1:30 P.M.
                                                     Ctrm: 3
21

22

23 TO:       DEBTOR(S): ROBERT WAYNE NOKLEY, SR. and KAREN YVONNE NOKLEY

24 TO:       ATTORNEY FOR DEBTOR(S): PRO SE

25 TO:       TRUSTEE: LENARD E SCHWARTZER

26 TO:       ALL PARTIES IN INTEREST

27           NOTICE IS HEREBY GIVEN that a Motion for Relief from the Automatic Stay

28 (“Motion”) was filed on October 26, 2018, by Raymond Jereza, Esq., on behalf of movant The Bank

                                             -1-                    CASE NO. 18-15710-leb
                      NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
      Case 18-15710-leb        Doc 25     Entered 10/26/18 16:07:49          Page 2 of 3

 1 of New York Mellon F/K/A The Bank of New York as successor in interest to JP Morgan Chase

 2 Bank, N.A. as Trustee for Nationstar Home Equity Loan Trust 2006-B (“Movant”) so that Movant

 3 may avail itself of applicable state law in foreclosing its security interest in the collateral. The real

 4 property is located at: 6391 Tempting Choice Avenue, Las Vegas, Nevada 89131. The motion seeks

 5 relief from stay on real property presently in possession of the Debtors herein. Any opposition must

 6 be filed pursuant to Local Rule 9014(d)(1).

 7          NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought

 8 in the Motion, or if you want the court to consider your views on the Motion, then you must file an

 9 opposition with the court, and serve a copy on the person making the Motion no later than 14 days

10 prior to the hearing on the Motion. If the hearing date has been set on less than 14 days= notice, then

11 the opposition must be filed and served no later than 5 business days before the hearing. The

12 opposition must state your position, set forth all relevant facts and legal authority, and be supported

13 by affidavits or declarations that conform to Local rule 9014(c).

14
          If you object to the relief requested, you must file a WRITTEN response to this pleading
15        with the court. You must also serve your written response on the person who sent you this
          notice.
16
          If you do not file a written response with the court, or if you do not serve your written
17        response on the person who sent you this notice then:
18
            o The court may refuse to allow you to speak at the scheduled hearing, and
19          o The court may rule against you without formally calling the matter at the hearing.
20

21          NOTICE IS FURTHER GIVEN that the hearing on the said Motion will be held before
22 a United States Bankruptcy Judge, in the Foley Federal Building 300 Las Vegas Boulevard South

23 Bankruptcy Courtroom Third Floor Las Vegas, Nevada on November 27, 2018 at the hour of

24 1:30 P.M.
   /././
25
   /././
26 /././
   /././
27 /././

28

                                               -2-                    CASE NO. 18-15710-leb
                        NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
         Case 18-15710-leb        Doc 25       Entered 10/26/18 16:07:49              Page 3 of 3

                                                  SPECIAL NOTICE
 1

 2                    In the event the provisions of the Federal Fair Debt Collection
                      Practice Act are deemed applicable hereunder, please note that
 3                    this communication is an attempt to collect a debt and any
                      information obtained during the pendency hereof will be used
 4                    for that purpose.
 5
                      Unless you notify this office, in writing, within thirty (30) days
 6                    after being served herewith, that you dispute the validity of the
                      debt stated herein or any portion thereof, this office will
 7                    assume that the subject debt is valid. If you notify this office,
 8                    in writing, within thirty (30) days after being served herewith
                      that you dispute the validity of the debt stated herein or any
 9                    portion thereof, this office will obtain verification of the debt
                      or obtain a copy of the judgment and mail the same to you. If
10                    you so request, in writing, that this office do so within thirty
                      (30) days after being served herewith, this office will provide
11
                      you with the name and address of the original creditor, if
12                    different from the current creditor.1

13                                                                 Respectfully submitted,
14
                                                                   ALDRIDGE PITE, LLP
15

16 Dated: October 26, 2018
                                                                   RAYMOND JEREZA
17                                                                 Attorneys for Movant THE BANK OF NEW
18                                                                 YORK MELLON F/K/A THE BANK OF
                                                                   NEW YORK AS SUCCESSOR IN
19                                                                 INTEREST TO JP MORGAN CHASE
                                                                   BANK, N.A. AS TRUSTEE FOR
20                                                                 NATIONSTAR HOME EQUITY LOAN
                                                                   TRUST 2006-B
21

22

23

24

25

26

27

28   1
     Please take notice that this Motion has been set for hearing and served pursuant to governing Local Rules of Practice.

                                                 3                      CASE NO. 18-15710-leb
                          NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY
